Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, in independent Claims 1 and 11 define the reception of a signal at a plurality of “azimuth angles.” However, this reception at a plurality of azimuth angles is not sufficiently defined. In particular, it is not clear to the skilled person how a signal can be received by one antenna in a plurality of azimuth angles. A single antenna element cannot distinguish the azimuth angle of a received signal without performing further control methods such as for example mechanically steering the antenna. Applicant needs to define how this reception at a plurality of azimuth angles is performed. 
Furthermore, claims 1 and 11 define the generation of a “first” and “second curve” and a generation of a “calibration curve”. However, it is not clear what application or function is provided by the generation of the “calibration curve”, as claims 1 and 11 merely define the without any further use of this curve. As a result the skilled person would not know what to do with the generated “calibration curve” and thus it is not clear what structure or function is connoted by generating this calibration curve. For the purpose of examination, the calibration curve is interpreted as a curve.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 11, and 17 are rejected under 35 USC 102(a)(1) as being anticipated by Emami et al. US 2017/0029107.

As to claim 1, Emami teaches a method comprising: 
receiving, using an antenna system, a signal via a first communication channel, wherein the antenna system receives the signal at a plurality of azimuth angles (Bennet c.f. paragraph 20: "More generally, system 110 may be implemented as any device or system including a transmitter antenna array 124 and a receiver antenna array 128 configured to detect the position of object 130 using the methods described herein."; and also c.f. Emami paragraph 42: "In various embodiments, once the channel matrix His determined through measurement, singular-value decomposition (SVD) may be used to find AoA and AoD to an object or portion of an object."; and finally also c.f. Emami paragraph 48: "In a trivial example with very low 
determining, using a processing circuit that is configured to execute instructions stored in a non-transitory computer readable medium, a plurality of first communication channel phase angle differences between a pair of antennas of the antenna system, wherein each of the plurality of first communication channel phase angle differences corresponds to one of the plurality of azimuth angles (c.f. Emami paragraph 57: "Pair-Wise Comparison of Phases"; also c.f. Emami paragraph 84: "In alternative embodiments, controller 112 may be configured to determine a plurality of phase differences between signals in the measured channel responses provided in block 504, corresponding to pairs of adjacent antenna elements within either transmitter antenna array 124 or receiver antenna array 128, and then to determine the directional vector 140 or 144 to or from object 130, in the form of an AoD or an AoA, by averaging the plurality of determined phase differences and converting the resulting average phase difference into the AoD or AoA according to equation 5"); 
receiving, using the antenna system, a second signal via a second communication channel, wherein the antenna system receives the second signal at the plurality of azimuth angles (c.f. Emami paragraph 84 & paragraph 90: "In block 510, a logic device determines an angular velocity of an object based on a time series of measured channel responses. For example, controller 112 and/or co-controller 120 may be configured to determine an angular velocity of object 130 based on a time series of measured channel responses provided through repeated iteration of block 504 over a period of time. In some embodiments, controller 112 may be configured to repeatedly scan transmitter antenna array 124 and receiver antenna array 128 
determining, using the processing circuit, a plurality of second communication channel phase angle differences between the pair of antennas, wherein each of the plurality of second communication channel phase angle differences corresponds to one of the plurality of azimuth angles (c.f. Emami paragraph 84 & paragraph 90: "In block 510, a logic device determines an angular velocity of an object based on a time series of measured channel responses. For example, controller 112 and/or co-controller 120 may be configured to determine an angular velocity of object 130 based on a time series of measured channel responses provided through repeated iteration of block 504 over a period of time. In some embodiments, controller 112 may be configured to repeatedly scan transmitter antenna array 124 and receiver antenna array 128 through the channels designated in block 502 over a period of time to generate a time series of the measured channel responses provided in block 504, to determine a time series of average phase differences based on the time series of measured channel responses, and to determine an average angular velocity of object 130 from the time series of average phase differences by applying a Fourier transform to a form of the time series of average phase differences and identifying a peak in the resulting transformation as the average angular velocity"); 
generating, using the processing circuit, a first reference curve based on the plurality of first communication channel phase angle differences (c.f. Emami paragraph 59: "As shown in 
generating, using the processing circuit, a second reference curve based on the plurality of second communication channel phase angle differences (c.f. Emami paragraph 59: "As shown in FIG. 48, curves 404, 406, 408, and 410 show the various series of detected angular positions against the actual angular positions using four different pairs of receive antenna elements in receiver array 128, and curve positions 412 and 413 indicate example non-linear behavior exhibited by all measurements at approximately -20 degrees and +30 degrees. In some embodiments, multiple angle measurements from different pairs, e.g., different curves 404-41 OJ can be averaged to combine the angle estimation from each pair of antennas to increase signal-to-noise ratio (SNR) in the series of position measurements"); 
and generating, using the processing circuit, a calibration curve, wherein the calibration curve is based on an interpolation of the first reference curve and the second reference curve (c.f. Emami paragraph 59: "In some embodiments, multiple angle measurements from different pairs,  e.g., different curves 404-41 OJ can be averaged to combine the angle estimation from each pair of antennas to increase signal-to­noise ratio (SNR) in the series of position measurements."; also c.f. Emami paragraph 63: "Channel responses may also be combined, e.g., conjugate multiplied between receivers/transmitters, so that the phase of each product is related to the phase 

As to claim 7, Emami teaches claim 1 and further wherein the interpolation of the first reference curve and second reference curve is an average of the phase angle difference of the first reference curve and the phase angle difference of the second reference curve (c.f. Emami paragraph 59 & paragraph 84: "In alternative embodiments, controller 112 may be configured to determine a plurality of phase differences between signals in the measured channel responses provided in block 504, corresponding to pairs of adjacent antenna elements within either transmitter antenna array 124 or receiver antenna array 128, and then to determine the directional vector 140 or 144 to or from object 130, in the form of an AoD or an AoA, by averaging the plurality of determined phase differences and converting the resulting average phase difference into the AoD or AoA according to equation 5”).   

As to claim 11, Emami teaches a system comprising: 
an antenna system, wherein the system is configured to receive a signal via a first communication channel and a second signal via a second channel, wherein the antenna system receives the second signal at a plurality of azimuth angles (Bennet c.f. paragraph 20: "More generally, system 110 may be implemented as any device or system including a transmitter antenna array 124 and a receiver antenna array 128 configured to detect the position of object 130 using the methods described herein."; and also c.f. Emami paragraph 42: "In various embodiments, once the channel matrix His determined through measurement, singular-value 
a processing circuit that is configured to execute instructions stored in a non-transitory computer readable medium, wherein the instructions include determining using said processing circuit, a plurality of first communication channel phase angle differences between a pair of antennas of the antenna system, wherein each of the plurality of first communication channel phase angle differences corresponds to one of the plurality of azimuth angles (c.f. Emami paragraph 57: "Pair-Wise Comparison of Phases"; also c.f. Emami paragraph 84: "In alternative embodiments, controller 112 may be configured to determine a plurality of phase differences between signals in the measured channel responses provided in block 504, corresponding to pairs of adjacent antenna elements within either transmitter antenna array 124 or receiver antenna array 128, and then to determine the directional vector 140 or 144 to or from object 130, in the form of an AoD or an AoA, by averaging the plurality of determined phase differences and converting the resulting average phase difference into the AoD or AoA according to equation 5"); 
determining, using the processing circuit, a plurality of second communication channel phase angle differences between the pair of antennas, wherein each of the plurality of second communication channel phase angle differences corresponds to one of the plurality of azimuth angles (c.f. Emami paragraph 84 & paragraph 90: "In block 510, a logic device determines an angular velocity of an object based on a time series of measured channel responses. For example, controller 112 and/or co-controller 120 may be configured to determine an angular velocity of 
generating, using the processing circuit, a first reference curve based on the plurality of first communication channel phase angle differences (c.f. Emami paragraph 59: "As shown in FIG. 48, curves 404, 406, 408, and 410 show the various series of detected angular positions against the actual angular positions using four different pairs of receive antenna elements in receiver array 128, and curve positions 412 and 413 indicate example non-linear behavior exhibited by all measurements at approximately -20 degrees and +30 degrees. In some embodiments, multiple angle measurements from different pairs, e.g., different curves 404-41 OJ can be averaged to combine the angle estimation from each pair of antennas to increase signal-to-noise ratio (SNR) in the series of position measurements");
generating, using the processing circuit, a second reference curve based on the plurality of second communication channel phase angle differences (c.f. Emami paragraph 59: "As shown in FIG. 48, curves 404, 406, 408, and 410 show the various series of detected angular positions against the actual angular positions using four different pairs of receive antenna elements in receiver array 128, and curve positions 412 and 413 indicate example non-linear behavior 
and generating, using the processing circuit, a calibration curve, wherein the calibration curve is based on an interpolation of the first reference curve and the second reference curve (c.f. Emami paragraph 59: "In some embodiments, multiple angle measurements from different pairs,  e.g., different curves 404-41 OJ can be averaged to combine the angle estimation from each pair of antennas to increase signal-to­noise ratio (SNR) in the series of position measurements."; also c.f. Emami paragraph 63: "Channel responses may also be combined, e.g., conjugate multiplied between receivers/transmitters, so that the phase of each product is related to the phase difference in equation SJ. Once measured during the calibration process, conjugate multiplied channel responses in the tabulated calibration data may be used as calibrated references to determine the angle position of object 130”). 

As to claim 17, Emami teaches claim 11 and further wherein the interpolation of the first reference curve and second reference curve is an average of the phase angle difference of the first reference curve and the phase angle difference of the second reference curve (c.f. Emami paragraph 59 & paragraph 84: "In alternative embodiments, controller 112 may be configured to determine a plurality of phase differences between signals in the measured channel responses provided in block 504, corresponding to pairs of adjacent antenna elements within either transmitter antenna array 124 or receiver antenna array 128, and then to determine the directional vector 140 or 144 to or from object 130, in the form of an AoD or an AoA, by averaging the .   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 8-10, 12-16, 18-20 are rejected under 35 USC 103(a) as being unpatentable over Emami et al. US 2017/0029107, of record. 
 
     As to claim 2, Emami teaches claim 1. 
     While Emami doesn’t expressly teach further comprising determining using the processing circuit, a plurality of phase angle difference limits, wherein each of the difference limits is associated with one of the channels. 
     Please N.B., Emami does teach angular detection algorithm to avoid errors. An adaptation of the angular detection algorithm is to use phase angle difference limits within the measurements for the same spirit of avoiding errors (esp. c.f. Emami [0059, 0084] and fig.4B).
	It would be obvious for a skilled artisan to modify Emami by using phase angle difference limits within the measurements for the benefit of avoiding errors, as taught by Emami in fig.4B.

As to claim 3, Emami teaches claim 2 (see above). 
     Emami doesn’t expressly teach further storing the calibration curve and phase angle difference limits in an index with values varying by radio frequency or comm. Channel. 
	However, please N.B., Emami teaches index usage (esp. c.f. [0068-0069]). An adaptation of this index of Emami is to use a specific type of index, i.e. a calibration index, for storing the calibration curve and phase angle differences. 
	It would be obvious for a skilled artisan to modify Emami by choosing a calibration index as the index of choice to vary by radio frequency and/or channel (esp. c.f. Emami [0068-0069]). 

As to claim 4, Emami teaches claim 1.
Emami doesn’t expressly teach generating reference curve using filtering using the circuit for the channel phase angle differences using low-pas filter.
However, Emami does teach using low-pass filter (esp. c.f. [0027]) and teaching that the low-pass filter may be any other kind of filter to amplify or reduce the A/D signals prior to providing the signals to controller. 
As such, it would be obvious for a skilled artisan to modify Emami by generating the curve using filtering, using the circuit, the first channel phase angle differences using a low-pass filter.  

As to claim 5, Emami teaches claim 4.

However, Emami does teach using low-pass filter (esp. c.f. [0027]) and teaching that the low-pass filter may be any other kind of filter to amplify or reduce the A/D signals prior to providing the signals to controller. 
As such, it would be obvious for a skilled artisan to modify Emami by generating the curve using filtering, using the circuit, the second channel phase angle differences using a low-pass filter.  

As to claim 6, Emami teaches claim 5.
Emami doesn’t expressly teach the low-pas filter is a finite impulse response low-pass filter.
However, N.B., Emami already teaches using low pass filter and calculation of corresponding response esp. c.f. [0027, 0074]). 
As such, it would be obvious for a skilled artisan to modify Emami by using the low pass filter in a finite impulse response application as an obvious adaptation of the filter application of Emami (esp. c.f. [0027, 0074]).

As to claim 8, Emami teaches claim 1.
Emami doesn’t expressly teach further comprising using the processing circuit to generate a plurality of additional reference curves wherein each of the curves is associated with one of the remaining comm. Channels of the antenna.

It would be obvious for a skilled artisan to modify Emami by generating additional reference curves associated with the channels of the antenna for the benefit of more precisely implementing the angle of arrival estimation (esp. c.f. Emami [0027, 0059, 0074, 0084]). 

As to claim 9, Emami teaches claim 8.
Emami doesn’t expressly teach a calibration curve based on an interpolation of the reference curves and each of the additional reference curves.
However, N.B., Emami already teaches application of calibration technique and usage of curves for angle of arrival estimation (esp. c.f. [0027, 0059, 0074, 0084]).
It would be obvious for a skilled artisan to implement the calibration technique as recited as an obvious design feature to generate the curve based on interpolation of the curves to more precisely implement angle of arrival estimation (esp. c.f. [0027, 0059, 0074, 0084]). 

	As to claim 10, Emami teaches claim 8.
	Emami doesn’t expressly teach the channels are Bluetooth.
However, please N.B., Emami does teach 802.11 wireless standard (esp. c.f. [0110]). 
It would therefore be obvious for a skilled artisan to modify Emami by using Bluetooth as communication system. 

     As to claim 12, Emami teaches claim 11. 

     Please N.B., Emami does teach angular detection algorithm to avoid errors. An adaptation of the angular detection algorithm is to use phase angle difference limits within the measurements for the same spirit of avoiding errors (esp. c.f. Emami [0059, 0084] and fig.4B).
	It would be obvious for a skilled artisan to modify Emami by using phase angle difference limits within the measurements for the benefit of avoiding errors, as taught by Emami in fig.4B.
 
As to claim 13, Emami teaches claim 12 (see above). 
     Emami doesn’t expressly teach further storing the calibration curve and phase angle difference limits in an index with values varying by radio frequency or comm. Channel. 
	However, please N.B., Emami teaches index usage (esp. c.f. [0068-0069]). An adaptation of this index of Emami is to use a specific type of index, i.e. a calibration index, for storing the calibration curve and phase angle differences. 
	It would be obvious for a skilled artisan to modify Emami by choosing a calibration index as the index of choice to vary by radio frequency and/or channel (esp. c.f. Emami [0068-0069]). 

As to claim 14, Emami teaches claim 11.
Emami doesn’t expressly teach generating reference curve using filtering using the circuit for the channel phase angle differences using low-pas filter.

As such, it would be obvious for a skilled artisan to modify Emami by generating the curve using filtering, using the circuit, the first channel phase angle differences using a low-pass filter.  

As to claim 15, Emami teaches claim 14.
Emami doesn’t expressly teach generating second reference curve further comprises filtering using the circuit, the second channel phase difference angles using the low pass filter.
However, Emami does teach using low-pass filter (esp. c.f. [0027]) and teaching that the low-pass filter may be any other kind of filter to amplify or reduce the A/D signals prior to providing the signals to controller. 
As such, it would be obvious for a skilled artisan to modify Emami by generating the curve using filtering, using the circuit, the second channel phase angle differences using a low-pass filter.  

As to claim 16, Emami teaches claim 15.
Emami doesn’t expressly teach the low-pas filter is a finite impulse response low-pass filter.
However, N.B., Emami already teaches using low pass filter and calculation of corresponding response esp. c.f. [0027, 0074]). 


As to claim 18, Emami teaches claim 11.
Emami doesn’t expressly teach further comprising using the processing circuit to generate a plurality of additional reference curves wherein each of the curves is associated with one of the remaining comm. Channels of the antenna.
However, Emami already teaches application of curve for angle of arrival estimation (esp. c.f. [0027, 0059, 0074, 0084]). 
It would be obvious for a skilled artisan to modify Emami by generating additional reference curves associated with the channels of the antenna for the benefit of more precisely implementing the angle of arrival estimation (esp. c.f. Emami [0027, 0059, 0074, 0084]). 

As to claim 19, Emami teaches claim 18.
Emami doesn’t expressly teach a calibration curve based on an interpolation of the reference curves and each of the additional reference curves.
However, N.B., Emami already teaches application of calibration technique and usage of curves for angle of arrival estimation (esp. c.f. [0027, 0059, 0074, 0084]).
It would be obvious for a skilled artisan to implement the calibration technique as recited as an obvious design feature to generate the curve based on interpolation of the curves to more precisely implement angle of arrival estimation (esp. c.f. [0027, 0059, 0074, 0084]). 

claim 20, Emami teaches claim 18.
	Emami doesn’t expressly teach the channels are Bluetooth.
However, please N.B., Emami does teach 802.11 wireless standard (esp. c.f. [0110]). 
It would therefore be obvious for a skilled artisan to modify Emami by using Bluetooth as communication system. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646